Citation Nr: 1525100	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  00-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a disability manifested by jaundice, to include a liver disorder.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for erectile dysfunction to include as secondary to an anthrax vaccination.

6.  Entitlement to service connection for a disorder claimed as Persian Gulf syndrome.

7.  Entitlement to service connection for a left hand disability.

8.  Entitlement to service connection for a joint and muscle condition.

9.  Entitlement to service connection for radiculopathy of the lower extremities claimed as secondary to service connected lumbar myositis.  

10.  Entitlement to service connection for radiculopathy of the cervical spine claimed as secondary to service connected lumbar myositis.

11.  Entitlement to service connection for a left foot disorder.

12.  Entitlement to service connection for a right foot disorder.

14.  Entitlement to service connection for a bone disability. 

15.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, Posttraumatic Stress Disorder (PTSD), memory loss and sleep disorder.  

16.  Entitlement to service connection for a left knee disability, to include as secondary to service connected lumbar myositis.  

17.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiac disorder.

18.  Entitlement to a rating in excess of 40 percent for lumbar myositis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to April 1991.  The Veteran also had service in the Puerto Rico National Guard from July 1968 to April 1998.  He had verified active duty for training (ACDUTRA) on January 25, 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in San Juan, Puerto Rico.  

The Veteran testified before the undersigned at an April 2014 travel Board hearing.  A transcript of the hearing is associated with VBMS.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a left knee disability, were previously before the Board in May 2012 when they were remanded for additional evidentiary development.  

The issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine, for a right leg disability, for a disability manifested by jaundice to include a liver disorder, for a cervical spine disability, for erectile dysfunction to include as secondary to an anthrax vaccination, for Persian Gulf syndrome, for a left hand disability, for a joint and muscle condition, for radiculopathy of the lower extremities claimed as secondary to service connected lumbar myositis, for radiculopathy of the cervical spine claimed as secondary to service connected lumbar myositis, for a left foot disorder, for a right foot disorder, for a bone disability, for an acquired psychiatric disorder, to include depression, PTSD, memory loss and sleep disorder and for a left knee disability, to include as secondary to service connected lumbar myositis as well as the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiac disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the April 2014 hearing and prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw the claim of entitlement to a rating in excess of 40 percent for lumbar myositis.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal by the appellant of the claim for entitlement to a rating in excess of 40 percent for lumbar myositis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a rating in excess of 40 percent for lumbar myositis.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the claim of entitlement to a rating in excess of 40 percent for lumbar myositis and, hence, there remain no allegations  of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to entitlement to a rating in excess of 40 percent for lumbar myositis and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 40 percent for lumbar myositis is dismissed.  



REMAND

All the remaining issues must be remanded for additional development.

Subsequent to the time that the claims were last adjudicated by VA (as documented in the August 2012 statement of the case), numerous medical records and statements from the Veteran and his representative have been associated with the claims files.  Many of these records are pertinet to the claims on appeal.  The most recent communication from the Veteran's representative is dated in August 2014.  In this statement, the Veteran's representative noted that evidence was being submitted and the representative specifically requested that a supplemental statement of the case (SSOC) be issued.  The RO has not reviewed this evidence, and an SSOC has not been issued.  The representative's letter demonstrates to the Board that the Veteran is not waiving review of the evidence by the RO.  A remand is required for the RO to review the recently received evidence, as well as all other pertinent records currently in the two-box paper claims file and the electronic file.  

Among records that do not appear to have been considered are those pertaining to the Veteran's claims for Social Security Benefits.  Associated with the claims file are many records generated in conjunction with the Veteran's claim for Social Security benefits.  Both the September 2010 rating decision (which was the basis for most of the claims on appeal), and the August 2012 statement of the case are completely silent as to whether the Veteran's Social Security records were reviewed.  Since August 2012, there has been no subsequent adjudication of the claims.  

The Court has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Not only does VA have a duty to obtain this evidence, but it also has a duty to review this evidence in connection with the Veteran's claims.  VA has not done so and a remand is required to correct this deficiency.  

Furthermore, review of the two-box claims file and the electronic records reveals no indication that the RO considered all the pertinent evidence of record.  While the claims of entitlement to service connection for erectile dysfunction, for a left hand disability and for foot disorders were all denied based on a finding that the disorders were not diagnosed, records associated with the claims file include diagnoses of erectile dysfunction (July 2000 clinical record plus others), hand diagnoses of degenerative changes in the interphalangeal joints (June 2013 X-ray), foot diagnoses of degenerative changes in the feet (October 2008 clinical record) and a leg diagnosis of bilateral hamstring shortening (August 2014 clinical record).  The RO also failed to review evidence of electrodiagnostic testing pertinet to the radiculopathy claims and evidence of cervical and lumbar spine disorders.  

In addition to the necessary development discussed above that is needed prior to addressing all of the Veterans claims on appeal, additional development is needed to fully develop claims involving some of the individual issues.  

The issue of entitlement to service connection for a left knee disorder, to include as secondary to service connected lumbar myositis, was remanded by the Board in May 2012 for a VA examination to determine the likely nature and etiology of the disorder.  The requested examination has never been conducted.  The Veteran must be afforded a VA examination for his left knee disorder.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include, depression, PTSD, memory loss and sleep disorder was remanded by the Board in May 2012 for a VA examination to determine the likely nature and etiology of any diagnosed psychiatric disorder.  The requested examination has never been conducted.  The Veteran must be afforded a VA examination for his psychiatric disorders claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is claiming entitlement to service connection for a disorder manifested by jaundice to include a liver disorder.  He testified before the undersigned in April 2014 that he had been diagnosed by a VA health care provider as having jaundice due to medications ingested.  Associated with the claims file are VA clinical records dated in September 1999 which include assessments of toxic hepatitis.  A May 2002 VA clinical record includes the annotation that the Veteran had drug induced hepatitis.  The Veteran should be informed that he should obtain, to the extent possible, a statement from the VA health care professional which links jaundice to medication.  As there is evidence of a liver current disability and some evidence of a connection to the disability and treatment rendered by VA, the Board finds that a VA examination is required to determine if there is an etiologic link between any disability manifested by jaundice and the Veteran's active duty service or to treatment rendered by VA.  

In October 2008, the Veteran submitted a claim of entitlement to service connection, in pertinet part, for "Persian Gulf Syndrome."  Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

A February 4, 2010, Veterans Benefits Administration (VBA) Training Letter 10-01 (TL10-01), entitled Adjudicating Claims Based on Service in the Gulf War and Southwest Asia, advises that special efforts and inquiries may be necessary when procuring medical evidence in these claims because of the difficulties involved with determining whether or not a diagnosis has been established, including non-medical and lay statements.

An August 2012 statement of the case reveals that the Veteran's claim was denied because there was no clinical diagnosis of record for Persian Gulf Syndrome.  The RO cited to the fact that the Veteran's medical records were silent as to the presence of Persian Gulf Syndrome.  Significantly, the Board notes the Veteran has never been provided with a VA examination to determine if, in fact, he has a disability that falls into the category claimed as PGW Syndrome.  There is evidence in the claims file of symptomology which might qualify as being due to an undiagnosed illness.  The Board notes the Veteran completed a Persian Gulf Registry Code Sheet in May 1997 where he reported, in part, experiencing multiple joint pain since September 1992.  A pertinet diagnosis of arthralgias was made.  Arthralgia is defined as "pain in a joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 152 (31st ed. 2007).  There is also evidence in the medical records of complaints of pain and other symptomology which was not always attributed to a known source.  The Veteran's service personnel records confirm he had service in South West Asia from January 1991 to April 1991.  An examination and opinion are necessary to determine whether there is any current manifestations of an undiagnosed illness related to active military service in the Persian Gulf.  38 C.F.R. §§ 3.159(c)(4), 3.317; see McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In October 2008, the Veteran submitted a claim of entitlement to service connection for a joint and muscle condition without further elaboration.  As set out above, this symptomology is potentially part of an undiagnosed illness claim.  As such, the Board finds that it is inextricably intertwined with the claim of entitlement to service connection for Persian Gulf Syndrome.  It must also be remanded.  

The Veteran is claiming entitlement to service connection for erectile dysfunction to include as secondary to an anthrax vaccination.  The Veteran testified before the undersigned that a Dr. Rosado had informed him that his erectile dysfunction was due to a war condition.  The Veteran should be informed that he should obtain a statement from Dr. Rosado which supports this allegation.  

The Veteran is attempting to reopen the claim of entitlement to service connection for a cardiac disorder which was subject to a prior final decision in April 2004.  This requires "new and material" evidence.  With regard to VA's duty to assist the Veteran with his claim, the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Additionally, with regard to the new and material claims such as the cardiac claim, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  A review of the claims file demonstrates that the Veteran was not provided with proper notification as set out in Kent.  A June 2010 letter informed the Veteran that had had previously been denied service connection for hypertensive cardiac disease (also claimed as cardiac condition) and was informed of that decision on April 27, 2004 and that the decision was final.  With regard to Kent notification, the Veteran was informed that in order to reopen the claim VA needs new and material evidence.  The letter then provides: "Your claim was previously denied because not service connected, nor incurred, or caused by service.  Therefore, the evidence you submit must be new and relate to this fact."  This notification does not comply with Kent.  While the Veteran was provided with proper Kent notice in the August 2012 statement of the case, the issue has never been readjudicated subsequent to that time.  The Board finds the Veteran must be provided with proper Kent notification.  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinet to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.  

2.  Send the Veteran proper notification of the requirements to reopen his claim of entitlement to service connection for a cardiac disorder which complies with Kent, supra.  

3.  Contact the Veteran and inform him that he should obtain in writing, to the extent possible, a statement from the VA health care provider who told the Veteran that he had jaundice due to medications.  Also inform the Veteran that he should obtain in writing, to the extent possible, a statement from Dr. Rosado which links his erectile dysfunction to a "war condition."  

4.  After the development set out in paragraphs one and two have been completed to the extent possible, schedule the Veteran for a VA joints examination, with an appropriate expert, to determine the likely nature and etiology of the Veteran's alleged left knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

The VA examiner is requested to identify any left knee disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

The VA examiner is also requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed left knee disability is either (1) secondary to or (2) aggravated by, the Veteran's service-connected lumbar myositis.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 
 
5.  After the development set out in paragraphs one and two have been completed to the extent possible, schedule the Veteran for a VA mental disorders examination, to include PTSD, with a VA psychiatrist or psychologist, to determine the likely nature and etiology of any diagnosed psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

The VA examiner is requested to identify any psychiatric disorder, other than PTSD, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his mental status examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disorder, other than PTSD, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

With respect to PTSD, the VA examiner is requested to state whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-V).  In addition to the other information provided in the examination report, the VA examiner should state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

Thereafter, the VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD as a result of his time in active duty service.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  After the development set out in paragraphs one and two have been completed to the extent possible, schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's complaints of joint and muscle pain and fibromyalgia as well as any other pertinet complaints elicited by the examiner.  The examiner should specifically determine whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  The examiner should provide an etiology opinion, to the extent possible, for each of the Veteran's pertinet complaints to include the opinion as to whether it is at least as likely as not that the disorder is etiologically linked to active duty on a direct basis or is secondary to a service connected disability.  The examiner should provide an opinion as to whether or not the Veteran's reported symptomology, as likely as not, collectively results in fibromyalgia, chronic fatigue syndrome or some other "chronic multi-symptoms illness of partially understood etiology and pathophysiology."  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

7.  After the development set out in paragraphs one and two have been completed to the extent possible, schedule the Veteran for a VA examination, with an appropriate expert, to determine the likely nature and etiology of any liver disorder found on examination to include a disorder manifested by jaundice.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

The VA examiner is requested to identify any liver disability currently experienced by the Veteran during the course of this appeal.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a liver disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.  

The examiner must also provide an opinion as to whether the Veteran has a liver disability manifested by jaundice which was caused by VA medical care.  If it is determined that the Veteran had a liver disability which was the result of VA medical treatment, the examiner must provide an opinion as to whether it is as likely as not that the liver disability was due to VA hospital care, medical or surgical treatment and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable.

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  This supplemental statement of the case must address all the pertinet evidence which not included on the statement of the case issued in August 2012.  



The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


